Citation Nr: 0512143	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  99-17 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1947 rating decision denying service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1917 to July 
1919. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona

In August 2004, the Board remanded the claim to schedule a 
Travel Board hearing.  In September 2004, the appellant 
withdrew his request for a Travel Board hearing.

In a February 2003 statement, the appellant raised the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151.  
This matter is referred to the RO.


FINDINGS OF FACT

1.  In a rating decision dated March 3, 1947, a RO denied 
service connection for the cause of the veteran's death.  
That RO informed the veteran's surviving spouse (the 
appellant's mother) of that denial and she did not file an 
appeal. 

2.  There was no undebatable error of fact or law in the 
March 1947 rating decision.



CONCLUSION OF LAW

The March 3, 1947, rating decision that denied service 
connection for the cause of the veteran's death is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private and VA medical examinations from 1920 to 1925 reflect 
intermittent complaints of hoarseness, a diagnosis of 
pulmonary tuberculosis, and no diagnosis of laryngeal cancer.  
In an August 1920 statement, a private doctor noted that the 
veteran had a badly diseased throat and one slightly impaired 
lung, which he suspected were caused by being gassed while in 
the Army.  VA medical records from 1930s reveal no diagnosis 
of laryngeal cancer.

In 1940 the veteran was hospitalized at a VA facility for 
cardiac symptomatology.  On the record of hospitalization or 
domiciliary care, a VA doctor noted that the veteran had 
chronic, moderate, catarrhal laryngitis, which was not of 
service origin.

From June 8, to July 19, 1946, the veteran was hospitalized 
at a VA facility for complaints of hoarseness, sore throat, 
painful swallowing, loss of weight, shortness of breath, and 
general malaise.  The record of hospitalization or 
domiciliary care completed upon admission reflects that it 
was indicated that the veteran probably had laryngitis, which 
was probably tubercular in nature and was not of service 
origin.  The discharge diagnoses were chronic pulmonary 
tuberculosis, activity undetermined, and possible carcinoma 
of the larynx.

The veteran was transferred to another VA facility where he 
was hospitalized from July 19, to August 19, 1946.  The 
admission diagnoses were laryngitis, probably tubercular, 
probably malignant, service-connected; and tuberculosis, 
pulmonary, chronic, active, service-connected.  The veteran 
underwent a special examination of the chest on July 20, 
1946.  The diagnosis was carcinoma of the larynx with 
regional metastasis.  It was noted that chronic, inactive 
pulmonary tuberculosis and pulmonary emphysema were 
complications.  On July 26, 1946, the impression from an 
indirect laryngoscopy was severe tubercular laryngitis.  It 
was noted that carcinoma would be ruled out by a direct 
laryngoscopy and a biopsy of the granular mass on the right 
vocal cord.  The discharge diagnoses were carcinoma of the 
larynx with metastasis to the surrounding tissue, and 
inactive, chronic pulmonary tuberculosis.  The record of 
hospitalization or domiciliary care completed upon discharge 
reflects that it was indicated that the carcinoma of the 
larynx with metastasis to the surrounding tissue was of 
service origin.

The veteran was transferred to another VA facility where he 
was hospitalized from August 19, to December 3, 1946, the 
date of his death.  The admission diagnoses were carcinoma of 
the larynx with metastasis to the surrounding tissue, and 
inactive, chronic pulmonary tuberculosis.  The record of 
hospitalization or domiciliary care completed upon discharge 
reflects that it was indicated that the carcinoma of the 
larynx with metastasis to the surrounding tissue was not of 
service origin.  The discharge summary listed the cause of 
death as carcinoma of the larynx with bilateral cervical 
metastasis (malignant).

In the March 3, 1947, rating decision, a RO denied service 
connection for the cause of the veteran's death.  In making 
this determination, the RO noted that service records in the 
file did not show treatment in service for any condition 
related to the cause of death; that the first evidence of a 
cancer condition suffered by the veteran was shown at a date 
too far remote from discharge to establish service connection 
therefor; and that the service-connected disability was not 
considered to be a contributory cause.  The RO concluded that 
the evidence in the file did not establish service connection 
for the cause of the veteran's death.

On July 7, 1947, a RO notified the veteran's surviving spouse 
(the appellant's mother) of the denial and provided her with 
her appellate rights.  She did not file an appeal.

It appears that the veteran's certificate of death and chest 
X-rays dated in May 1946 were not of record at the time of 
the March 3, 1947, rating decision.  

II.  Legal Analysis

To the extent that the appellant is claiming a violation of 
the Veterans Claims Assistance Act of 2000 (VCAA), the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has determined that the VCAA has no 
applicability to cases involving CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

A.  Law at the Time of the 1947 rating decision

A chronic disease becoming manifest to a degree of 10 percent 
or more within one year of the date of separation from active 
service as set forth therein shall be considered to have been 
incurred in or aggravated by service as specified therein 
notwithstanding there is no record of evidence of such 
disease during the period of active service; provided that 
person suffering from such disease served 90 days or more in 
the active service as specified therein.  38 C.F.R. § 35.011 
(1938).  

Tumors, malignant, or of the brain, are a chronic disease.  
38 C.F.R. § 2.1086 (1938).

Disability which is proximately due to or the result of a 
properly service-connected disease or injury is compensable, 
unless such disability is shown to be the result of a 
nonservice-connected intervening cause.  When service 
connection is thus established for a secondary condition, the 
secondary condition will be considered a part of the original 
condition for all purposes.  38 C.F.R. § 2.1101 (Supp. 1946).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was a principal or 
contributory cause of death.  In determining whether the 
service-connected disability contributed to death, it is not 
sufficient to show that it was merely concurrent or 
coexistent, but rather it must shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises as 
to whether a service-connected disability was the principal 
or contributory cause of death, such doubt shall be resolved 
in favor of the claimant.  38 C.F.R. § 5.2419(a) (Supp. 
1946).

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including particularly 
autopsy reports.  If additional evidence, or clarification or 
amplification of evidence of record, is considered necessary 
full development will be accomplished.  This may be done by 
field examination, if necessary.  38 C.F.R. § 5.2419(b) 
(Supp. 1943).

B.  CUE

The Board notes that the appellant's contentions in 
voluminous statements and his hearing testimony can be summed 
up as the following arguments: (1) the RO did not notify his 
mother of the rating decision and provide her with appellate 
rights; (2) additional evidence obtained by him shows that 
service connection should have been granted; (3) the medical 
records in the claims file at the time of the rating decision 
were not before the adjudicators; (4) the medical records in 
the claim file at the time of the rating decision show that 
his cancer was related to active service or that his service-
connected pulmonary tuberculosis and any resultant tubercular 
laryngitis caused the fatal carcinoma or contributed to 
death; (5) the RO failed to apply the benefit-of-the-doubt 
doctrine; (6) the RO failed to apply Section 28 of Public Law 
141 of the 73d Congress; and (7) 38 C.F.R. § 3.316 (2004), 
which creates a presumption of service connection for 
laryngeal cancer in veterans who were exposed to mustard gas 
in service, is applicable.

The appellant argues that the RO did not notify his mother of 
the March 1947 rating decision and that therefore, the rating 
decision is not final.  In a July 7, 1947, letter, the RO 
informed the appellant's mother of the denial and provide her 
with appellate rights.  She did not appeal that decision.  
Therefore, the March 1947 rating decision is final.  See 
38 C.F.R. § 3.104 (2004); 38 C.F.R. §§ 2.1008, 3.1330 (1938).

The appellant contends that medical treatises from the Mayo 
Clinic show that the veteran's laryngeal cancer was related 
to active service.  Without addressing the content of that 
evidence, the Board merely notes that a claim for CUE is 
based on the evidence of record at the time of the decision 
in question and not based on subsequent evidence.  Thus, the 
evidence submitted by the appellant is not relevant to the 
matter at hand.

The appellant maintains that the medical records in the 
claims file were not properly before the adjudicators in 
March 1947 because the claims file is in disarray.  Absent 
specific evidence indicating otherwise, all evidence 
contained in the record at the time of a RO's determination 
regarding service connection must be presumed to have been 
reviewed by VA, and no further proof of such review is 
needed.  All evidence does not need to be discussed.  
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  In this 
case, the disarray of the claims file is not enough to show 
that the evidence received by VA prior to the March 1947 
rating decision was not reviewed by the RO at the time of 
that rating decision.  

In any event, the Board notes that even if such records were 
not properly before the adjudicators, the medical records in 
the claims file at the time of the rating decision did not 
show that it is undebatable that service connection for the 
cause of the veteran's death is warranted.  It is true that 
the admission diagnoses for the hospitalization from July 19, 
to August 19, 1946, included a diagnosis of laryngitis, 
probably tubercular, probably malignant, service-connected, 
and that the record of hospitalization or domiciliary care 
for that particular hospitalization completed upon discharge 
also shows that it was indicated that the carcinoma of the 
larynx with metastasis to the surrounding tissue was of 
service origin.  However, carcinoma was not diagnosed until 
1946, over 25 years after service.  Therefore, it is not 
undebatable that the carcinoma was incurred in service or 
presumed to have been incurred in service.  

Additionally, during the hospitalization from July 19, to 
August 19, 1946, the veteran underwent a special examination 
of the chest.  The diagnosis was carcinoma of the larynx with 
regional metastasis, and it was noted that chronic, inactive 
pulmonary tuberculosis and pulmonary emphysema were 
complications.  However, the records from the final 
hospitalization from August 19, to December 3, 1946, show 
that the pulmonary tuberculosis was inactive.  Also, there is 
no other medical opinion or evidence indicating that the 
pulmonary tuberculosis and any resultant tubercular 
laryngitis caused the carcinoma or otherwise contributed to 
death.  In that regard, the records from the final 
hospitalization reflect that the cause of death was simply 
reported as carcinoma of the larynx with bilateral cervical 
metastasis (malignant).

The appellant also asserts that the medical records in the 
claim file at the time of the rating decision show that his 
cancer was related to active service or that his service-
connected pulmonary tuberculosis and any resultant tubercular 
laryngitis caused the fatal carcinoma or contributed to 
death.  Additionally, the appellant argues that the RO failed 
to apply the benefit-of-the-doubt doctrine.  These assertions 
are mere disagreements as to how the facts were weighed or 
evaluated and cannot be the basis for a valid claim of CUE.  
Eddy, 9 Vet. App. at 57.

As for Section 28 of Public Law 141 of the 73d Congress, the 
Board notes that this section applies to reduction or 
discontinuance of compensation for service-connected 
disabilities for veterans in receipt of compensation as of 
March 1933 and to reduction or discontinuance of death 
compensation already being paid to a surviving spouse as of 
March 1933.  This section does not apply to later initial 
determinations regarding service connection for cause of 
death.  Therefore, this section with its evidentiary 
standards was not applicable to the claim of service 
connection for the cause of the veteran's death.

The appellant asserts that 38 C.F.R. § 3.316 (2004) should be 
retroactively applicable to the claim of service connection 
for the cause of the veteran's death and that the lack of 
retroactivity is age discrimination.  The Board notes that a 
claim of CUE is based on the law at the time of the 
particular rating decision and that therefore, 38 C.F.R. 
§ 3.316 (2004), which became effective January 1, 1993, is 
not applicable.  See 59 Fed. Reg. 42,497 (Aug. 18, 1994).  
Similarly, the appellant's contention that the lack of 
retroactivity is age discrimination, in violation of statutes 
promulgated in the 1960s, is irrelevant.

In summary, the appellant has not provided reasons as to why 
one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that result of the 
previous adjudication would have been manifestly different 
but for an error.











ORDER

The claim of clear and unmistakable error in the March 3, 
1947, rating decision denying service connection for the 
cause of the veteran's death is dismissed without prejudice.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


